Title: George and Martha Washington to Elizabeth Willing Powel, 21 February 1793
From: Washington, George,Washington, Martha
To: Powel, Elizabeth Willing



[Philadelphia] Wednesday 21st February 1793.

The President and Mrs Washington offer the Compliments of the day to Mrs Powell. They sincerely wish her the return of many anniversaries of it. that with each her happiness may increase—& the satisfaction of her friends thereby promoted.
The President and Mrs Washington would, with pleasure, have been of Mrs Powell’s party on the present occasion, this evening, had it not been for the late event which has happened in their family.
